Citation Nr: 0312826	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  97-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for service-connected myositis of the lumbosacral 
spine.

2.  Entitlement to a compensable evaluation for varicose 
veins of the left lower extremity prior to November 12, 1998.

3.  Entitlement to an increased evaluation for varicose veins 
of the left lower extremity, currently evaluated as 10 
percent disabling from November 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1957 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

The Board remanded this case in July 2001 for further 
development and it has returned for appellate decision.
 

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's lumbar myositis is manifested by a severe 
limitation of motion of the lumbosacral spine with objective 
evidence of pain and muscle spasms, without evidence of 
ankylosis.

3.  Prior to and after January 12, 1998, the appellant's 
varicose veins of the left lower extremity were manifested by 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from one to two 
centimeters in diameter, with symptoms of pain or cramping on 
exertion, without involvement of the deep circulation.



CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent for myositis of the 
lumbosacral spine is not warranted. 38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5021-5095.

2.  The criteria for a rating of 20 percent are met for 
varicose veins of the left lower extremity prior to and after 
January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7120 
(1997); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
statement of the case, the supplemental statement of the 
case, the Board's July 2001 Remand, and a letter sent to the 
veteran in November 2001, which specifically addressed the 
contents of the VCAA in the context of the veteran's claims.  
The RO explained its decision with respect to each issue, and 
invited the veteran to identify records that could be 
obtained to support his claims.  Under these circumstances, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in November 2001, 
the RO asked the veteran to identify records relevant to his 
claim.  The November 2001 letter explicitly set out the 
various provisions of the VCAA, including what records VA 
would obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the records of the veteran's treatment at VA, 
which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  Law

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7 (2002).

All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. 4.2, 4.6 (2002).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

III.  Lumbar fibromyositis

Myositis is rated based on limitation of motion of affected 
parts, as arthritis, degenerative. 38 C.F.R. 4.71a Diagnostic 
Code 5021 (2002).

The schedular criteria for lumbosacral strain call for a 40 
percent disability rating for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. 4.71a Diagnostic Code 5295 (2002).

A 40 percent disability rating is warranted for severe 
limitation of motion of the lumbar spine. 38 C.F.R. 4.71a 
Diagnostic Code 5292 (2002).

Terms such as "moderate", and "severe" are not defined in VA 
regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence. 38 C.F.R. 
4.6 (2002).

Under 38 C.F.R. 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 4.59, 
painful motion is an important factor of disability from 
arthritis [and] actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board notes, however, that the 
DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston, 10 Vet. App. at 
85.

The appellant was granted entitlement to service connection 
for chronic lumbar fibromyositis in an April 1971 RO rating 
decision and assigned a 10 percent rating pursuant to 
Diagnostic Code 5295, increased to 20 percent by rating 
decision in August 1981.  In a January 1994 rating decision, 
the RO assigned a 40 percent disability rating pursuant to 
Diagnostic Code 5295, effective in 1993.

When it is not possible to separate the effects of the 
service-connected condition from the non-service-connected 
condition, VA regulations at 38 C.F.R. § 3.102 require that 
reasonable doubt on such issue be resolved in the veteran's 
favor, and thus, that such signs and symptoms must be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 at 182 (1998).  In this 
case, the veteran experiences low back impairment as a result 
of his service-connected fibromyositis of the lumbar spine, 
and from nonservice-connected herniated disc of the 
lumbosacral spine.  The medical evidence of record suggests 
that it would be difficult to separate the effects of the 
service-connected fibromyositis of the lumbar spine from the 
non-service-connected herniated disc of the lumbosacral 
spine.  

The veteran is currently assigned the maximum rating of 40 
percent under Diagnostic Code 5295.  A 40 percent disability 
rating is also the maximum rating under Diagnostic Code 5292.

Analysis of the veteran's symptoms under other diagnostic 
codes pertaining to spinal disorders cannot provide a higher 
evaluation for the veteran's lower back disorder.  For 
example, a higher rating is not provided under Diagnostic 
Code 5295.  Higher evaluations are provided under Diagnostic 
Codes 5286 and 5289 for ankylosis or under Diagnostic Code 
5293 for pronounced intervertebral disc syndrome.  With 
respect to Diagnostic Codes 5286 and 5289, ankylosis is the 
immobility and consolidation of a joint.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  An evaluation in excess of 40 
percent for the veteran's disability is not warranted under 
Diagnostic Codes 5286 or 5289 because the veteran's service-
connected disability has not been shown to result in 
ankylosis.  

The medical evidence of record during the pendency of the 
veteran's claim does not include a diagnosis of ankylosis of 
the lumbar spine.  According to the August 2002 VA orthopedic 
examination report, the veteran had flexion of the lumbar 
spine to 85 degrees and extension to 8 degrees.  The examiner 
diagnosed lumbar myositis and degenerative disc disease, L4-
L5, L5-S1 with lumbar spondylosis.  The examiner noted that 
there was no functional loss due to weakened movement, excess 
fatiguability, incoordination, or pain.  The pain claimed by 
the veteran was supported by pathology.  The veteran had 
behavior adequate to his lumbar condition, and it did not 
preclude him from maintaining gainful employment.  Without 
evidence of ankylosis, a rating in excess of 40 percent is 
not warranted.

With respect to Diagnostic Code 5293, service connection has 
not been established for intervertebral disc syndrome; 
accordingly, the diagnostic code does not apply to this 
disorder.  Finally, because the rating standards for 
sacroiliac injury and weakness under Diagnostic Code 5294 are 
the same as for Diagnostic Code 5295, this code provides no 
basis for a higher evaluation of the veteran's disability.

While the veteran contends that he experiences functional 
impairment due to his low back disorder, the Board notes that 
the DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston.  Given that 
severe limitation of motion is the maximum rating pursuant to 
Diagnostic Code 5292, the veteran is not service connected 
for intervertebral disc syndrome, and a higher evaluation 
requires ankylosis, the DeLuca standards do not apply in this 
case.  Hence, the Board finds that a rating in excess of 40 
percent is not warranted.

The Board has considered the evidence of record that favors 
the veteran's claim for a possible rating in excess of 40 
percent, which essentially is comprised of the medical 
evidence previously discussed and the written statements 
submitted by the veteran.  Nevertheless, the Board finds that 
this favorable evidence is outweighed by the evidence 
discussed in the preceding paragraphs.  It is important to 
note that, as a lay person untrained in the fields of 
medicine and/or science, the veteran is not competent to 
render medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The Board notes that new rating criteria for evaluating 
intervertebral disc syndrome became effective September 23, 
2002.  However, as previously discussed, the intervertebral 
disc disease syndrome is not a part of the service-connected 
disability and the new provisions are not applicable.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002), to be codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  

Although the Board has carefully considered the veteran's 
contentions with respect to the low back disability, given 
the competent findings on examination, and the symptoms 
associated with the service-connected disability at issue, a 
rating in excess of 40 percent is not in order.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5021-5292, 5021-5295.

IV.  Increased rating for varicose veins

The veteran's varicose veins are and have been evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  During the pendency of this appeal, 
the criteria for evaluating cardiovascular disabilities were 
changed and the new regulations became effective on January 
12, 1998.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2002).

Under the "old" version of Diagnostic Code 7120 (1996), a 10 
percent rating was warranted for moderate disability, 
varicosities of the superficial veins below the knees, with 
symptoms of pain and cramping on exertion, unilateral or 
bilateral.  Moderately severe disability, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from one to two 
centimeters in diameter, with symptoms of pain or cramping on 
exertion, without involvement of the deep circulation 
warranted a 20 percent rating when unilateral and 30 percent 
when bilateral.  Severe disability, involving superficial 
veins above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, no involvement of deep circulation, warranted a 
40 percent rating when unilateral and a 50 percent rating 
when bilateral.  Pronounced disability, with the findings for 
the severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, warranted a 50 
percent rating when unilateral and a 60 percent rating when 
bilateral.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1996).

Under the "new" version of Diagnostic Code 7120, effective 
January 12, 1998, varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants a 
10 percent rating.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (2002).

A note following this new version of Diagnostic Code 7120 
provides that the foregoing evaluations are for involvement 
of a single extremity.  If more than one extremity is 
involved, each involved extremity is to be evaluated 
separately and the ratings combined (under 38 C.F.R. § 4.25), 
using the bilateral factor (38 C.F.R. § 4.26), if applicable.

VA outpatient records from 1994 through 1995 reveal that the 
veteran was treated for varicose veins of the left lower 
extremity on several occasions.  

According to a May 1995 private medical report, the veteran's 
physician noted that the veteran had bilateral varicose veins 
with the left leg worse than the right.  

According to an October 1995 VA examination report, the 
examiner noted that the veteran had dilated venules on the 
left leg below the knee and the dorsum of the left foot.  The 
examiner added that the veteran had warm legs and feet.  

According to a July 1997 VA examination report, the veteran 
complained of pain and swelling on the left leg upon standing 
for more than one hour.  Physical examination revealed on the 
left leg anterior aspect, varicose veins from .5 to 1 
centimeter varicose veins in diameter, mildly dilated, 
tortuous and accular with no involvement of deep circulation.  
Negative Perthes and Trendelburg test.  There was mild 
swelling of the left leg.  On the lateral aspect of the 
distal leg, there were dilated venules, purple in color.  All 
of these were tender to palpation.  The examiner diagnosed 
left leg varicose veins.  Color photographs were provided.

According to a March 1999 VA examination report, the veteran 
complained of left leg pain with difficulty in ambulation for 
prolonged distances.  Exercise and exertion was precluded by 
this condition.  The veteran reported that he occasionally 
worked as a mechanic.  The veteran complained of numbness, 
paresthesia and cramps in the lower extremities.  The veteran 
occasionally used elastic hosiery and raise his legs to 
relieve his symptoms.  This condition limited the veteran's 
ability to perform at work at his daily activities.  Physical 
examination revealed anterior and pretibial varicose veins in 
the left leg that were dilated and tortuous.  The left leg 
had pretibial hyperpigmentation.  There was a mild diffuse 
muscle atrophy in the left leg, with no deformities.  The 
left dorsalis pedis was +2 and the left posterior tibialis 
was +1.  The VA examiner recommended a Duplex for the lower 
extremities.  The Duplex revealed no evidence of deep venous 
thrombosis, but there was bilateral reflux indicating 
incompetent valves or perforators.  The diagnosis was 
varicose veins in both legs.  The examiner added that the 
veteran's disabilities precluded him from obtaining 
substantial employment.

According to an August 2002 VA examination report, the 
veteran complained of aching, fatigue and abnormal sensations 
in the left lower extremity, which was worse after standing 
and walking.  The symptoms were relieved with elevation and 
with compression with hosiery.  The veteran was independent 
in activities of daily living.  The examiner noted that the 
left lower extremity had abundant pretibial venules and 
dilated tortuous veins that were palpable.  There was no 
ulceration, edema, stasis pigmentation, or eczema of the left 
lower extremity.  There was no boardlike leg edema.  The 
varicose veins were evident on the pretibial area as well as 
the popliteal area.  The dorsalis area and tibial posterior 
pulses on the left lower extremity were +2.  The examiner 
noted the duplex scan done in March 1999.  The examiner 
provided the impression that the veteran had left reflux 
indicating incompetent valves or perforators.  The diagnosis 
was varicose veins of the left lower extremity.  The examiner 
noted that the veteran's disability did not preclude him from 
obtaining substantial employment.

The Board finds after a thorough review of the evidence on 
file, that a 20 percent disability rating under the "old" 
version of Diagnostic Code 7120 prior to and after January 
12, 1998 is warranted.  The evidence prior to this date more 
nearly approximates moderately severe disability, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from one to two 
centimeters in diameter, with symptoms of pain or cramping on 
exertion, without involvement of the deep circulation.  
Diagnostic Code 7120 (1996).  

As noted above, the veteran has been consistently treated and 
diagnosed with varicose veins of the left lower extremity.  
The July 1997 VA examination report documents a worsening of 
the veteran's varicose veins of the left lower extremity.  
Physical examination revealed on the left leg anterior 
aspect, varicose veins from .5 to 1 centimeter varicose veins 
in diameter, mildly dilated, tortuous and accular with no 
involvement of deep circulation.  Negative Perthes and 
Trendelburg test.  There was mild swelling of the left leg.  
On the lateral aspect of the distal leg, there were dilated 
venules, purple in color.  All of these were tender to 
palpation.  The examiner diagnosed left leg varicose veins.  
Color photographs were provided.  The Board finds that this 
evidence more nearly approximates the criteria for 20 percent 
under Diagnostic Code 7120 (1996).

The Board notes that the VA examiner in October 1995 found no 
evidence of varicose veins of the veteran's left lower 
extremity.  In light of the evidence of record, the Board 
finds that this examination report lack probative weight 
because the VA outpatient treatment records from 1994-95 and 
the veteran's private physician in a May 1995 report, noted 
complaints and treatment for varicose veins of the left lower 
extremity.

A rating in excess of 20 percent prior to or after January 
12, 1998 is not warranted because there are no findings 
during the pendency of this claim that more nearly 
approximate severe disability.  There are no findings 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration, no involvement of deep 
circulation.  The examiner provided the impression that the 
veteran had left reflux indicating incompetent valves or 
perforators.  

In reviewing the evidence with respect to the "new" criteria, 
effective January 12, 1998, the Board finds that at no point 
from that time was it demonstrated that more than a 20 
percent evaluation would be warranted for the veteran's 
varicose veins of the left lower extremity.  Specifically, 
the evidence clearly shows that this disability had not been 
manifested by persistent edema, incompletely relieved by 
elevation of the extremities, with or without beginning 
stasis pigmentation or eczema, as would have been necessary 
to warrant separate 20 percent evaluations.  While the July 
1997 VA examiner noted mild edema of the left lower 
extremity, there were no findings of persistent edema during 
the pendency of this claim.

According to the August 2002 examination report, the 
physician noted no evidence of ulceration, edema, stasis 
pigmentation, or eczema of the left lower extremity.  There 
was no boardlike leg edema.  .

Accordingly, in reviewing the evidence with respect to the 
"new" criteria, effective January 12, 1998, the Board finds 
that at no point from that time does the evidence show that 
more than a 20 percent evaluation was warranted for the 
veteran's varicose veins of the left leg.

V.  Conclusion

In reaching our decision, the Board has carefully considered 
the written contentions provided by the veteran with respect 
to his claims in connection with the objective medical 
evidence and the rating criteria. The Board finds that this 
favorable lay evidence is outweighed by the expert medical 
evidence discussed above. It is also important to note that 
where the determinative issue involves a medical opinion, 
competent medical evidence is required. This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). As a lay person 
untrained in the fields of medicine, the veteran is not 
considered a medical expert under the law. Therefore, he is 
not competent to render medical opinions. The Board had taken 
the veteran's complaints and descriptions of his lumbar spine 
and left lower extremity, but finds that his contention that 
increased evaluations are warranted, is outweighed by the 
objective medical evidence, which shows that the criteria for 
higher rating than those currently assigned are not met.

The Board has also concluded that a basis for an extra-
schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) for 
the veteran's lumbar myositis and varicose veins of the left 
lower extremity have not been presented.  An extra-schedular 
evaluation is appropriate in an exceptional case where the 
schedular evaluation is found to be inadequate.  The 
governing norm is "[a] finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  Although the March 1999 VA examiner who 
evaluated the veteran for his lumbar spine and varicose veins 
indicated that the veteran's disabilities prevented him from 
working, this evidence lacks probative weight because the 
examiner did not relate this specifically to the veteran's 
lumbar myositis or varicose veins of the left lower 
extremity.  In contrast, the August 2002 VA examiner found 
that the veteran's lumbar myositis or varicose veins did not 
prevent him from working.  The Board finds that the August 
2002 VA examiners finding outweighs the finding made by the 
March 1999 examiner with respect to employability.  The Board 
finds no indication of factors, which would lead to a 
conclusion that this is an exceptional or unusual disability 
picture for the veteran's lumbar myositis or varicose veins 
of the left lower extremity.

Finally, the Board has considered the doctrine of reasonable 
doubt. 38 C.F.R. § 4.3 (2002).  However, as the preponderance 
of the evidence is against an evaluation in excess of that 
set out above for the veteran's lumbar myositis or varicose 
of the left lower extremity, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased rating for lumbar myositis is 
denied.

Entitlement to a 20 percent rating for varicose of the left 
lower extremity prior to and after on and after January 12, 
1998, is granted, subject to the provisions governing the 
payment of monetary benefits.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



